Citation Nr: 1409193	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-03 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) from February 2008 (back) and August 2009 (hearing loss) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a hernia disability as secondary to service-connected lumbosacral strain with degenerative changes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Board hearing transcript pages 5 and 6).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hearing Loss Disability

In 2008, the Veteran filed a claim for service connection for bilateral hearing loss disability.  In a March 2008 statement, the Veteran stated that he had three hearing test results (May 2007 and January 2009 from Keesler Air Force Base, and January 2008 from Biloxi VA Medical Center) to support his claim.  The Board has reviewed those test results; however, they do not reflect that the Veteran has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran underwent another VA examination in July 2009.  That examination report also is against a finding that the Veteran has a hearing loss disability for VA purposes.

In a statement received by VA in March 2010, the Veteran stated that he feels that his hearing acuity has worsened. 

Service connection requires, at a minimum, medical evidence of a disability during the pendency of the Veteran's claim.  Based on the Veteran's allegations as to a worsening of hearing acuity, the Board finds that he should be afforded another VA examination to determine if he has a current hearing loss disability in accordance with 38 C.F.R. § 3.385, and if, so, whether it is causally related to active service.

Lumbosacral Strain with Degenerative Changes

In a February 2008 decision, the RO granted service connection for lumbosacral strain with degenerative changes evaluated as 10 percent disabling, effective from October 2, 2007.  

The claims file includes February 2009 correspondence from Dr. J. Highsmith in which he states that the Veteran has chronic low back pain. 

The claims file also includes March 2009 correspondence from Dr. B. Tsang which reflects that the Veteran has lumbar spine pain and lumbar radiculopathy.  He noted that the Veteran has "severe lumbar paraspinous muscle spasms and greatly reduced range of motion in his lower back."  He further stated that the Veteran's disability is "chronic non-intermittent which prevents strenuous activity and requires strong narcotics to control pain continuous throughout the day."

A November 2009 VA examination report reflects that the Veteran reported daily pain, stiffness, weakness, and fatigability.  He reported constant pain with sitting and standing, bending, and lifting.  The Veteran described the pain as a 3-4 out of 10 on a regular basis in the morning.  He reported some radiation of the pain down his left leg.  The Veteran reported that by the end of the day, he has a flare-up of worsening pain which was described as a 6-7 out of 10.  It was reported that the Veteran had not had any physical therapy in the last 12 months.  Upon examination, there was no muscle spasm.  On active range of motion there was 0-70 degrees of forward flexion, and a combined range of motion of 175 degrees.  All motion of the back was noted to cause pain.  The diagnosis was degenerative disc disease lumbar spine without objective findings of radiculopathy.

A March 2010 radiologic examination report reflects advancement of degenerative disc disease.   

In a June 2010 statement, the Veteran stated that his "back problems and pain continue to increase."

A July 2010 VA mental health record reflects that the Veteran had begun steroid shots in June 2010, which helped briefly to relieve pain.  

The claims file includes March 2011 correspondence from Dr. B. Tsang which reflects that the Veteran was last treated with a lumbar injection in August 2010.  He further noted that the Veteran was taking Oxycontin, Percocet, Zanaflex, and Celebrex for pain, muscle spasms, and inflammation.

The Veteran testified at the April 2013 Board hearing that he gets muscle spasms, and that he resigned from his job in August because of back pain and hernia pain, as well as his desire to go to school. (See Board hearing transcript, page 7.)  He also stated that he has constant 24 hours a day pain whether on medication or not, and while standing, sitting, bending, and laying down.  

The Veteran is competent to report an increase in pain and spasms.  Based on the foregoing, he is entitled to a new VA examination because there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his back and/ or his hearing loss, which he has not previously provided to VA, if any, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected back disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include findings with regard to limitation of motion, radiculopathy, and whether the Veteran has spasms which result in abnormal gait or spinal contour.  Associate a copy of the examination report with the claims file.  

3.  Schedule the Veteran for a VA examination and obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a hearing loss disability for VA purposes (38 C.F.R. § 3.385) which is at least as likely as not (50 percent or more) causally related to, or aggravated by, service.  

The examiner should provide an adequate rationale which considers the entire claims file, to include a.) the Veteran's STRs; b.) the May 2007 Keesler Air Force Base audiology results; c.) the January 2008 Biloxi VAMC audiology results; d.) the January 2009 Keesler Air Force Base audiology results; and e.) the July 2009 Biloxi VAMC audiology results.

Any opinion should include a complete rationale which discusses any increase in hearing loss after separation from service, and how it does, or does not, relate to active service.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



